Ehrlich, C. J.
A careful reading of the printed case and points satisfies us that the rulings made by the learned trial judge were correct, and that there is nothing in the exceptions requiring a new trial. The evidence amply sustains the verdict, which is not excessive in amount. The appellant’s counsel claims that he was limited to 10 minutes’ time in summing up, and that this limitation was an abuse of discretion. There can be no doubt as to the power of a trial judge in limiting the time of counsel in summing up. The power has been frequently exercised, and the authority sustained. This question must be left largely to the discretion of the trial judge; to be exercised according to circumstances, and his decision on the subject ought, except in case of clear abuse, to be approved. We think there was no abuse of discretion in this instance, and that, on the entire case, the judgment appealed from ought to be affirmed, with costs.